sy ef7 go-ce internal_revenue_service op e ev ty department of the treasury washington dc contact person telephone number in reference to date jan dear sir or madam this is in response to your request for rulings dated october foundation status and a related request under chapter internal_revenue_code pertaining to the termination of private of the you are recognized as exempt from federal_income_tax under of the code and are classified as section so01 c foundation under sec_509 foster and promote the interest of and other c activities primarily in the state of surrounding area your primary purpose is to c educational organizations d and the a private b is exempt under sec_501 of the code and has been b is and b a vi a nonprivate foundation with classification to raise and manage endowment funds to sustain determined to be under sec_509 purposes of its operating and capital requirements and that class of publicly supported organizations for whose benefit b exists in perpetuity whose benefit b exists is educational organizations particularly those serving the disadvantaged population along the d and f border because a large percentage of the population which serves is benefits are also c one class of publicly supported organizations for c many of the educational organizations which b one of the you have instituted a plan_of_reorganization establish a closer relationship with b terminate your status as sec_509 supporting_organization to this relationship with a larger organization overseen py and diverse board_of directors you will be able to more a private_foundation and becoarr a b by establishing a large in order and have decided to two ias specifically b will be able to provide staff that can the charitable intent of your creator by eliminating the effectively accomplish your charitable mission and better carry out administrative and financial burdens of private_foundation_status effectively administer your grant program which extends across a wide area will the board_of directors of that you at you insure long-term governance because your bylaws specify that by becoming a supporting_organization of b will elect your members in the event any time cease to have members also b you and b have executed an agreement stating that you will b advised endowment funds at all times be operated in connection with b agreement with regard to property contained within any such advised fund the responsibility and authority for the investment of ef determined by received by the donor funds ave determined in accordance with the rules procedures and policies of b after taking into account ai recommendations distributions from the advised funds are all other matters concerning advised all advised funds further b has the assets b owns all under the b simultaneously with the execution of the agreement you and b executed an instrument of transfer in which you created a permanent endowment educational organizations in the area and consult recipients of will pursuant fund which will be used to benefit to tne rules procedures and policies of b concerning the distribution of acti independently in the furtherance of b will not and the fund with the b be bound by such advice and its exempt status although you may advise you represent that you have restated and amended your incorporation to expressly limit your purposes to the articles of exclusive support directors maintain a close and continuous working relationship with b you state that your officers and you state that substantially_all of your net_income will of br id te band that ppeart it will constitute over you further represent kyl riate distriet director of percent that you will giv your intentions te of notic b's your pravate foundation status and commence th piced indent tien bibi of the tmeame ‘pax oof bi sindation has neat may be terminared witha the code provides that the acted for y t the impe failed tea and bal t ries n l and the month period that it status satisfaction of such month period that such organization has complied with i such organization establishes to the the secretary immediately after the expiration of is terminating its private_foundation iii sec_1_507-2 of the regulations provides that an for a continuous period of meets the requirement of sec_509 organization can terminate its private_foundation_status if organization i or properly notifies the district_director before the commencement of the and iii properly establishes immediately after the expiration of the month period that it has complied with the requirements of sec_509 b month period in accordance with sec_1_507-2 in accordance with section calendar months ii the or sec_1_507-2 of the reguiations provides that in b for the order for an organization to meet bo organization described in section dollar_figure a satisfy the requirements of that section at the month period and continuously thereafter during the period month termination period as the requirements of section an organization must the commencement of an sec_509 is organized and at the code describes a supporting a of organization as one which thereafter 1s operated exclusively fer the benefit perform the functions of more specified organizations described in sec_509 connection with one or more organizations described in sec_509 indirectly by one or more disqualified persons as defined in than one or sec_4946 other foundation managers and other more organizations described in sec_509la or 1s operated supervised or controlled not controlled directly or to carry out times and al of b c or or is or to in or by the purposes of one the sect on of percent each net_investment_income of each private_foundation year on net_investment_income is determined by subtracting cerrain expenses and modifications from the sum of gross cnvestment income and capital_gain net the code imposes a inceme tax of a private_foundation may verminate i n operating as imposed a if public charity in which case there nave been no violations ne term cathion tax giving rise to liability for organization meets the requirements cf a a son nous per ies os fob mort under chapt apooter t gts po ys notice to the secretary of represent that you will comply with the notice requirements and that you have amended your articles of incorporation and bylaws to become a supporting_organization as provided for in sec_509 its intentions to terminate of the code you once the month period commences you will be treated as a non-private foundation would not apply therefore the provisions of section accordingly based on the information furnished we rule as follows that you can be expected to satisfy the requirements of sec_507 b months from september status will be terminated and your qualification a sec_509 organization will be established of the code such that on date your private_foundation a sec_2 that you will not be subject_to the tax on private_foundation terminations imposed by sec_507 because the termination of your private_foundation_status will qualify under sec_507 b of the code of the code that you will not be subject_to the tax on net_investment_income imposed by sec_4940 of time commencing on date or on such other date on which you establish to the satisfaction of your status as your private_foundation_status will qualify under sec_507 b the service that you have properly terminated a private_foundation because the termination of the code for the period of and ending on september the code of we are informing the ohio te_ge office of this action please keep a copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely btr0ctot v bact gerald v manager exempt_organizations sack group
